SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2016 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In March 2016: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 31,465,305 0.2002 0.2002 Transac tions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price R$ Volume (R$) (3) Shares Common Direct with the Company Conversion in ADRs 28 2,212,734 0.00000 0.00 Shares Common Direct with the Company Conversion in ADRs 30 529,705 0.00000 0.00 Shares Common Direct with the Company Conversion in ADRs 31 42,693 0.00000 0.00 Total Conversion ADRs (In) Shares Common Direct with the Company Exerc Options 01 31,725 5.36760 170,287.11 Shares Common Direct with the Company Exerc Options 02 30,125 9.35960 281,957.95 Shares Common Direct with the Company Exerc Options 04 74,550 0.21852 16,290.67 Shares Common Direct with the Company Exerc Options 04 59,750 2.03648 121,679.68 Shares Common Direct with the Company Exerc Options 04 87,350 9.35960 817,561.06 Shares Common Direct with the Company Exerc Options 07 50,825 3.86096 196,233.29 Shares Common Direct with the Company Exerc Options 23 44,975 0.64106 28,831.67 Shares Common Direct with the Company Exerc Options 23 57,625 1.83284 105,617.41 Shares Common Direct with the Company Exerc Options 23 82,350 2.03648 167,704.13 Shares Common Direct with the Company Exerc Options 23 63,425 3.86096 244,881.39 Shares Common Direct with the Company Deferred Shares 28 3,761,654 2.10356 7,912,878.39 Shares Common Direct with the Company Bonus Shares 30 908,157 18.25 16,573,865.25 Shares Common Direct with the Company Exerc Options 31 140,650 0.21852 30,734.84 Shares Common Direct with the Company Exerc Options 31 162,075 0.64106 103,899.80 Shares Common Direct with the Company Exerc Options 31 100,600 1.83284 184,383.70 Shares Common Direct with the Company Exerc Options 31 144,375 2.03648 294,016.80 Total Sell Shares Common Direct with the Company Plan of Shares Acquisition 01 9,331 18.25 170,290.75 Shares Common Direct with the Company Plan of Shares Acquisition 02 15,544 18.14 281,968.16 Shares Common Direct with the Company Plan of Shares Acquisition 04 49,151 19.11 939,275.61 Shares Common Direct with the Company Private Acquisition 11 48,000 18.22 874,560.00 Shares Common Direct with the Company Private Acquisition 23 26,844 19.00 510,036.00 Shares Common Direct with the Company Plan of Shares Acquisition 23 28,793 19.00 547,067.00 Shares Common Direct with the Company Plan of Shares Acquisition 31 32,576 18.82 613,080.32 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 23,090,201 0.1469 0.1469 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price . INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In March 2016: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 Transac tions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price USD Volume (USD) (3) ADR (*) Common Direct with the Company Conversion in ADRs 28 2,212,734 0.00000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 30 529,705 0.00000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 31 42,693 0.00000 0.00 Total Conversion ADRs (In) ADR (*) Common Direct with the Company Plan of Shares Acquisition 31 21,407 5.18 110,888.72 Total Buy ADR (*) Common Direct with the Company Bonus ADRs 30 529,705 5.053162 2,676,685.18 ADR (*) Common Direct with the Company Deferred ADRs 28 2,212,734 1.16647 2,581,087.36 ADR (*) Common Direct with the Company Exerc Options 31 17,700 1.4755762 26,117.70 ADR (*) Common Direct with the Company Exerc Options 31 26,675 1.3576368 36,214.96 ADR (*) Common Direct with the Company Exerc Options 31 19,725 2.4616509 48,556.06 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 1. When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. 2. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. 3. Quantity multiplied by price . (*) Each ADR is equivalent to 1 (one) share. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 8, 2016 AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer
